Title: To Alexander Hamilton from Rufus King, 14 July 1798
From: King, Rufus
To: Hamilton, Alexander



London July 14. 1798
Private
Dear sir

I send you inclosed an interesting little piece addressed to Gallatin by a former Citizen of Geneva—if translated and published it may do good. We have no news from the mediterranean since the Capture of Malta, nor can we do more than conjecture the future destination of Buonaparte. Turin with its arsenals is possessed by a french army, so that Sardignia is at the feet of the Directory. The Emperor continues to recruit his armies and is now laying up Magazines in the Tyrol. His expences are said to be equal to those of an open war, and his Resources unequal to his present Expenditures. Prussia manifests no inclination to enter into a new coalition agt. france, and there are who suspect a more intimate connection between these Powers—in short the fate of Europe is as uncertain and difficult to understand as at any period of the war.
It is at least ten days since the spirited measures pursued in America, must have been known at Paris; we are therefore anxious to learn the Effect they have produced. They will be intirely disappointed and my conjecture is that contrary to their wishes, their Pride will drive them to declare war agt. us. On the 13 of June Gl. Pinckney was still at Lyons, his Daughter was much better and he flattered himself with the Expectation of being able to reach Bourdeaux and to embark by the middle of this month. On the 26 of June Mr. Gerry was at Paris, waiting say Letters from americans who are about him for the Ultimatum of the Directory. Letters are sent in every Direction by the americans at Paris, which say that the Directory hold a conciliatory language and that Mr. Gerry is in Hopes to procure terms which will be honorable & satisfactory to his Country. I thought it impossible that any future step of Mr. G. could exceed in —— & —— what had passed when he decided to separate from his Colleagues & remain at Paris—but I was mistaken—his answer to Talleyrand’s demands of the names of X. Y. and Z. place him in a more degraded light than I ever believed it possible that he or any other american could be exhibited.

I send you Bellamy’s address—it, as well as all that has been published serves to confirm the public detestation agt. the Directory. The american Dispatches have been circulated throughout Europe, and have every where done much good, and increased the Reputation of our Government.
Yrs &c

R K

